DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘engagement mechanism’ in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Locke et al. (US Pub. No. 2012/0101512 A1).
Regarding claim 1, Locke et al. disclose a dermaplaning device 200 (debridement tool 200 is capable of being used for dermaplaning; Fig. 4 - paragraph [0037]) comprising: a longitudinally-extending handle 202 (Figs. 4 & 5) having a first end defining a longitudinally-extending recess 208 (Figs. 4 & 5; paragraphs [0037] & [0039]) and an opposing second end (Figs. 4 & 5); a blade assembly 204 having a top side engageable with the recess 208 of the handle 202 (Figs. 4 & 5; paragraph [0039]) and an opposing bottom side comprising a blade 204 with a cutting edge (Figs. 4 & 5; paragraph [0039]); and a lighting arrangement 206 (Figs. 4 & 5; paragraph [0039]) provided about the first end of the handle 202 to illuminate at least a portion of the blade assembly 204 engaged with the recess 208 (Figs. 4 & 5; paragraph [0039]).  
Regarding claim 2, Locke et al. further disclose wherein the lighting arrangement 206 comprises a light source (lighting element 206 - Figs. 4 & 6; 
Regarding claim 6, Locke et al. further disclose wherein the second end of the handle 202 defines an internal compartment arranged to contain the power source 160 (power source 160 is housed within an internal compartment at the second end of the handle 202 as seen in Fig. 6; paragraph [0042]).  
Regarding claim 7, Locke et al. further disclose a motor 214 (Figs. 4-6; paragraphs [0041] & [0043]) in electric communication with the power source 160 and the blade 204, wherein the motor 214 is configured to cause one or both of vibration and reciprocation of the blade 204 upon actuation of the motor 214 (motor 214 reciprocates blade 204; Figs. 4-6 - paragraphs [0041] & [0043]).  
Regarding claim 8, Locke et al. further disclose wherein the blade assembly 204 is attachable to and removable from the first end of the handle 202 (device includes a blade mount 205 which slidably receives the blade 204, and thus the blade 204 is capable of being attached and removed from the first end of the handle 202; Fig. 6 - paragraph [0041]).  
Regarding claim 10, Locke et al. further disclose wherein the blade assembly 204 and the handle 202 are engageable by magnets, a press fit, a snap fit, a twist lock, a biased lock, or combinations thereof (‘press fit’ - blade mount 205 is a flange that engages aperture 216, thus the blade 204 is pressed onto the flange to engage the handle 202; Fig. 6, paragraph [0041]).  
Regarding claim 14, Locke et al. further disclose wherein the second end of the handle 202 comprises a gripping region for a user to grip the dermaplaning device .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US Pub. No. 2012/0101512 A1).
Regarding claim 3, Locke et al. further disclose a switch in electric communication with the power source (controller unit 212 includes a switch; paragraph [0043]).  Locke et al. fail to explicitly disclose in the embodiment of Figures 4-6 wherein the switch is arranged to activate the power source and thereby illuminate at least a portion of the blade assembly when actuated.
However, Locke et al. teach in an earlier embodiment of Figures 2 & 3 the switch being arranged to activate the power source and thereby illuminate at least a portion of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the switch from the embodiment of Figures 4-6 such that the switch is arranged to activate the power source and thereby illuminate at least a portion of the blade assembly when actuated, as suggested and taught by the earlier embodiments of Figures 2 & 3, for the purpose of providing the advantage of easily turning the light device on at the same time as the motor is turned on.
Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US Pub. No. 2012/0101512 A1) in view of Burgin (US Pat. No. 4,542,741).
Regarding claim 4, Locke et al. fail to disclose wherein the blade assembly comprises a translucent material such that light from the light source passes through the translucent material of the blade assembly so as to illuminate at least a portion of the blade assembly and thereby a target area during use of the dermaplaning device. 
However, Burgin teaches wherein the blade assembly comprises a translucent material such that light from the light source passes through the translucent material of the blade assembly so as to illuminate at least a portion of the blade assembly and thereby a target area during use of the dermaplaning device (a molded plastic blade assembly 623 allows light from a light source 642 to be transferred through the assembly 623 and radiated upon the field around the blade; Fig. 7; column 3, lines 45-58) in order to provide better illumination of the area around the blade (column 3, lines 55-58). 

Regarding claim 5, Locke et al. further disclose wherein the light source 206 is arranged on the first end of the handle 202 and adjacent to the recess (Figs. 4 & 5; paragraph [0039]).
Claims 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US Pub. No. 2012/0101512 A1) in view of Levy (US Pub. No. 2016/0166273 A1).
Regarding claim 9, Locke et al. fail to further disclose a cover arrangeable about the first end of the handle so as to enclose at least the cutting edge of the blade.
However, Levy teaches a dermaplaning device comprising a cover arrangeable about the first end of the handle so as to enclose at least the cutting edge of the blade (upper end cap 24 (cover) forms a cover that goes over the blade as shown; Figs. 2 & 3; paragraph [0102]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cover as claimed to Locke et al.’s dermaplaning device, as suggested and taught by Levy, for the purpose of protecting the mounting mechanism that holds the blade from being worn out over time 
Regarding claim 11, Locke et al. fail to further disclose wherein a safety guard is arranged over the cutting edge of the blade so as to limit a cutting depth of the blade.  
However, Levy teaches a dermaplaning device having a safety guard arranged over the cutting edge of the blade so as to limit a cutting depth of the blade (a blade guard 368 is arranged over the cutting edge of the blade so as to limit a cutting depth of the blade; Figure 28; paragraphs [0078] & [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a safety guard over the cutting edge of Locke et al.’s blade, as suggested and taught by Levy, for the purpose of preventing cutting depth error during use of the device.
Regarding claim 13, Locke et al. further disclose the handle defining a recess (handle 202 comprises a first end, at the light element 206, that comprises a recess 208; Figs. 4 & 5; paragraphs [0037] & [0039]).  Locke et al. fail to further disclose wherein the first end of the handle is longitudinally offset from the opposing second end of the handle. 
However, Levy teaches a dermaplaning device wherein a first end of the handle is longitudinally offset from the opposing second side of the handle (first end of handle 304 located on the left is longitudinally offset from the opposing second side of the handle; Figure 21; paragraph [0069]).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US Pub. No. 2012/0101512 A1) in view of Schuft (US Pub. No. 2014/0366387 A1).
Regarding claim 12, Locke et al. fail to further disclose an engagement mechanism disposed on the handle, wherein actuation of the engagement mechanism releases the blade assembly including the blade from engagement with the recess of the handle.  
However, Schuft teaches a cutting blade and handle device comprising an engagement mechanism disposed on the handle (an actuating button 42 is disposed on the distal end of the handle; Fig. 10 - paragraph [0044]), wherein the actuation of the engagement mechanism releases the cutting blade 14 from engagement with the recess of the handle (an actuating button 42 allows a user to release the blade 14 from the blade carrier 16 which is part of the handle 12; Fig. 10 - paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade connection in Locke et al.’s device to include an engagement mechanism disposed on the handle wherein actuation of the engagement mechanism releases the blade assembly including the blade from engagement with the recess of the handle, as suggested and taught by Schuft, for the .
Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US Pub. No. 2012/0101512 A1) in view of Brimmer et al. (US Pat. No. 4,106,620).
Regarding claim 15, Locke et al. disclose a dermaplaning device 200 (debridement tool 200 is capable of being used for dermaplaning; Fig. 4 - paragraph [0037]) comprising: a longitudinally-extending handle 202 (Figs. 4 & 5) having a first end defining a longitudinally-extending recess 208 (Figs. 4 & 5; paragraphs [0037] & [0039]) and an opposing second end (Figs. 4 & 5); a blade assembly 204 having a top side engageable with the recess 208 of the handle 202 (Figs. 4 & 5; paragraph [0039]) and an opposing bottom side comprising a blade 204 with a cutting edge (Figs. 4 & 5; paragraph [0039]); and a lighting arrangement 206 (Figs. 4 & 5; paragraph [0039]) provided about the first end of the handle 202 to illuminate at least a portion of the blade assembly 204 engaged with the recess 208 (Figs. 4 & 5; paragraph [0039]).  Locke et al. fail to further disclose a blade dispenser defining a plurality of cavities, each cavity being arranged to retain a blade therein and dispense the blade upon engagement of the top side of the blade with the recess of the dermaplaning device.  
However, Brimmer et al. teach a blade dispenser defining a plurality of cavities (a blade dispenser is made of box 10 and contains a plurality of cavities formed by partitions 22; Fig. 1 - column 3, lines 44-47 & column 4, lines 8-12) and dispense the blade upon engagement of the top side of the blade with the recess of the dermaplaning device (the blade dispenser allows for insertion of a blade handle into the cavity, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Locke et al.’s system to include a blade dispenser defining a plurality of cavities, each cavity being arranged to retain a blade therein and dispense the blade upon engagement of the top side of the blade with the recess of the dermaplaning device, as suggested and taught by Brimmer et al., for the purpose of allowing for the attachment of a new blade to the handle without the user risking cutting themselves on the new blade’s sharp edge.
Regarding claim 16, Locke et al. further disclose wherein the lighting arrangement comprises a light source 206 (Figs. 4 & 6 - paragraph [0040]) and a power source 160 in electric communication with the light source 206 (Fig. 6; paragraphs [0028] & [0040]).  
Regarding claim 17, Locke et al. further disclose a switch in electric communication with the power source (controller unit 212 includes a switch; paragraph [0043]).  Locke et al. fail to explicitly disclose in the embodiment of Figures 4-6 wherein the switch is arranged to activate the power source and thereby illuminate at least a portion of the blade assembly when actuated.
However, Locke et al. teach in an earlier embodiment of Figures 2 & 3 the switch being arranged to activate the power source and thereby illuminate at least a portion of the blade assembly when actuated (the switch 130 is used to activate light 120; Figures 2 & 3 - paragraph [0033]).

Regarding claim 20, Locke et al. further disclose a motor 214 (Figs. 4-6; paragraphs [0041] & [0043]) in electric communication with the power source 160 and the blade 204, wherein the motor 214 is configured to cause one or both of vibration and reciprocation of the blade 204 upon actuation of the motor 214 (motor 214 reciprocates blade 204; Figs. 4-6 - paragraphs [0041] & [0043]).  
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US Pub. No. 2012/0101512 A1) in view of Brimmer et al. (US Pat. No. 4,106,620) further in view of Burgin (US Pat. No. 4,542,741).
Regarding claim 18, Locke et al. and Brimmer et al. fail to disclose wherein the blade assembly comprises a translucent material such that light from the light source passes through the translucent material of the blade assembly so as to illuminate at least a portion of the blade assembly and thereby a target area during use of the dermaplaning device. 
However, Burgin teaches wherein the blade assembly comprises a translucent material such that light from the light source passes through the translucent material of the blade assembly so as to illuminate at least a portion of the blade assembly and thereby a target area during use of the dermaplaning device (a molded plastic blade 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Locke et al. such that the blade assembly comprises a translucent material to allow light from the light source to pass therethrough to illuminate at least a portion of the blade assembly and thereby a target area during use of the dermaplaning device, as suggested and taught by Burgin, for the purpose of better illuminating the area around the blade without the light being blocked by opaque portions of the blade.
Regarding claim 19, Locke et al. further disclose wherein the light source 206 is arranged on the first end of the handle 202 and adjacent to the recess (Figs. 4 & 5; paragraph [0039]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899.  The examiner can normally be reached on M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 13, 2021